Citation Nr: 0720230	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-20 775	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In February 2005, the veteran testified during a hearing 
before RO personnel.  In June 2007, a Deputy Vice Chairman at 
the Board advanced the veteran's appeal on the Board's 
docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900 (2006).  

(By a June 2005 rating decision, the RO denied the veteran's 
claim for service connection for tinnitus.  The following 
month the veteran, through his representative, filed a notice 
of disagreement (NOD) with the denial of the claim.  A 
statement of the case (SOC) in response to the veteran's NOD 
has not been issued on this question. Consequently, the Board 
does not have jurisdiction to review the issue.  38 C.F.R. §§ 
20.200, 20.202 (2006).  Nevertheless, the issue will be 
remanded with instructions to issue an SOC.)


FINDING OF FACT

Hearing loss was not demonstrated in service or within one 
year of separation from service, and the only competent 
evidence on the question of a medical nexus between current 
hearing loss and service weighs against the claim.  




CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

With regard to the veteran's claim for service connection for 
hearing loss, the RO issued the veteran a notice letter in 
September 2003.  In the letter, the RO requested that the 
veteran submit an original or certified copy of his DD-214 or 
other separation papers.  Additionally, the veteran was 
notified that he needed to give the RO enough information so 
that it could request any pertinent records from the person 
or agency that had the records.  Enclosures noted to have 
been included with the letter consisted of a VA Form 21-4138 
(Statement in Support of Claim), VA Form 21-4142 (Consent for 
the Release of Medical Information) (two forms), as well as a 
document entitled "What evidence must show." (The Board 
notes that the document "What the evidence must show" was 
not associated with the September 2003 letter.)  

With regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Likewise, the VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
degree of disability (disability rating) and the effective 
date of the disability award.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), is presumed prejudicial and that the burden is 
on VA to demonstrate that the error was not prejudicial to 
the claimant.  If the asserted error is found to exist and to 
be of the type that has the "natural effect" of producing 
prejudice, it is the Secretary's burden to demonstrate lack 
of prejudice in terms of the fairness of the adjudication.  
To do this, the Secretary is required to persuade the court 
that the purpose of the notice was not frustrated by 
demonstrating: (1) that any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
That notwithstanding, the claimant still bears the burden of 
demonstrating error in the VCAA notice.  Id.  

In this case, assuming any notice error in the RO's September 
2003 letter to the veteran, nothing about the evidence or any 
response to the RO's notification suggests that the essential 
fairness of the adjudication of the veteran's claim has been 
affected.  As such, the Board does not find this case under 
the VCAA requires a remand or must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board notes that subsequent to the September 2003 letter, 
the record demonstrates that the veteran was placed on notice 
of the evidence needed to substantiate a claim for service 
connection; the evidence, if any, to be obtained by VA, and 
the evidence, if any, to be provided by the claimant; as well 
as the need for the veteran to submit any evidence in his 
possession that would support his claim.  The veteran has 
submitted statements in support of his claim, and has 
testified before RO personnel.  Additionally, the veteran was 
medically examined for VA purposes and the examiner, after 
considering the veteran's history of noise exposure and 
reviewing the claims file, provided a medical opinion 
concerning the etiology of the veteran's hearing loss.  

With respect to the RO hearing, when the veteran was asked if 
he had any medical records or any other evidence not 
associated with the claims file concerning his claim, he 
replied that he did not.  However, the veteran additionally 
stated that, "The only thing I would have would be the 
record of the hearing thing.  Yes, those are the only kinds 
of records I have."  In response to the veteran's testimony, 
his spouse testified that records apparently associated with 
the veteran's treatment for hearing loss over the years were 
not available.  She added that, ". . . we have nothing other 
than concerning the lab."  Here, what the veteran and his 
spouse are referencing with regard to the "hearing thing" 
and "the lab" is not evident.  They have given no 
indication, nor has the veteran's representative, that 
further development in this regard would warrant relevant 
evidence.  As noted above, the veteran is on notice of what 
is required to substantiate the claim and of the need to 
submit evidence in support of his claim.  

Furthermore, although notice with respect to the award of an 
effective date or disability rating elements particular to 
the veteran's claim has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  

The Board also concludes VA's duty to assist has been fully 
satisfied.  As noted above, the veteran was medically 
examined for VA purposes and the examiner provided a medical 
opinion concerning the etiology of the veteran's hearing 
loss.  Additionally, the veteran's service medical records 
are associated with the claims file.  Otherwise, as noted 
above, neither the veteran nor his representative has alleged 
that there are any outstanding medical records probative of 
the veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that, assuming any 
error in the September 2003 notice letter, there is a lack of 
any prejudice to the veteran due to the fairness in the 
adjudication of his claim.  Otherwise, the Board finds that 
VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran has contended that his hearing loss is the result 
of being exposed to acoustic trauma while working as a heavy 
equipment operator in Korea.  In particular, the veteran 
reported that he built and repaired runways at an air base, 
and also operated a rock crusher.  He indicated that hearing 
protection was not used at any time and that the noise from 
the diesel-engines used to power the various construction 
vehicles he operated was extremely loud.  The veteran also 
reported that besides equipment/vehicle noise, he was also 
subjected to jet engine noise, and that on some occasions the 
cumulative affect of the noise exposure resulted in a loss of 
his hearing for hours at a time.  The veteran's DD-214 
reflects that he went to engineering school during which he 
completed a "tractor scraper" course, and that he was 
assigned to an engineering aviation battalion.  Both the 
veteran and his spouse have submitted statements in support 
of the veteran's claim.  The veteran has testified that three 
or fours years after service, he reportedly began to 
experience problems with his hearing, and that he was issued 
hearing aids from "State Rehabilitation," which were 
ineffective.  

The veteran has not contended that he was diagnosed or 
treated in service for hearing loss.  A review of the 
veteran's separation medical examination reflects whispered 
voice testing of 15/15 in the right ear and 15/15 in the left 
ear.  The Board notes that the absence of in-service evidence 
of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet.  App. 155, 159 (1993).  

Post-service medical evidence reflects a report of July 2004 
VA examination.  The examiner conducted a review of the 
veteran's claims file and noted the veteran's reported 
history.  Such history included the veteran's report of being 
a heavy equipment operator in service, as well as being a 
newspaper printer for 31 years.  Audiological testing 
revealed moderate bilateral sensorineural hearing loss.  The 
examiner opined that the veteran's hearing loss was most 
likely due to Meniere's disease and occupational noise 
exposure, and not military service.  It was also concluded 
that Meniere's disease was not due to military service.

In this case, the medical evidence demonstrates that the 
veteran does have hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  However, the only competent medical 
opinion to address the relationship between the veteran's 
current hearing loss and his period of service found that the 
veteran's hearing loss was not related to his period of 
service.  The Board notes that the VA examiner's opinion was 
based on a review of the claims file, the veteran's reported 
history, and a clinical evaluation.  At his hearing, the 
veteran testified with respect to his exposure to noise in 
service, and reported that he had provided the VA examiner a 
similar history during his July 2004 examination.  As such, 
the Board finds the examiner's opinion competent and 
probative of the matter under consideration.  

Otherwise, there is absent from the record competent evidence 
linking any current hearing loss to the veteran's period of 
service, or within one year of service.  No medical 
professional provides findings or opinions to that effect, 
and neither the veteran nor his representative has presented 
or alluded to the existence of any such medical evidence or 
opinion.  

The Board does not doubt the sincerity of the veteran's 
beliefs that his hearing loss is related to his military 
service.  The veteran is competent to provide testimony 
concerning factual matters of which he had first hand 
knowledge (i.e., those events in which he was exposed to 
noise and his experiencing hearing loss in service and 
thereafter).  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, such as the 
existence of a medical disability and whether there exists a 
medical nexus between any such disability and service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
For these reasons, the veteran's own report of the medical 
etiology of his condition has no probative value.  

Under these circumstances, the claim for service connection 
for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the competent evidence is against the claim, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for hearing loss is denied.  


REMAND

As noted in the Introduction above, in a June 2005 rating 
decision, the RO denied the veteran's claim for service 
connection for tinnitus.  The following month, the veteran, 
through his representative, filed an NOD with the denial of 
his claim.  

Here, the next step in the appellate process is for the RO to 
issue the veteran an SOC summarizing the evidence relevant to 
the claim, the applicable legal authority, and the reasons 
that the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2006); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claim for service connection for tinnitus 
must be remanded to the RO for the issuance of an SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a substantive 
appeal must be filed after an SOC is issued by the RO.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for service connection for 
tinnitus.  Along with the SOC, the RO 
must furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to this issue.  (The 
veteran and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected.)  If, and 
only if, the veteran files a timely 
appeal, this issue should be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


